Title: To Thomas Jefferson from Samuel Harrison Smith, 8 August 1804
From: Smith, Samuel Harrison
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Washington Aug. 8. 1804
               
               I have the pleasure of acknowledging, with thanks, your favor of the 31st ult. which has enabled me to frame a paragraph in such a manner as to rescue the statement heretofore made from the imputation of intentional misrepresentation. I have only to regret your having, thro mistake, sent the proceedings of the House of Burgesses on their controversy with lord Dunmore, instead of those of the Convention. I have purposely terminated the paragraph, so as to admit fit extracts from the Answer to lord Norths proposition, and will therefore be much obliged to you for the proceedings of the Convention in relation to this point. Permit me to ask as an additional favor any interesting documents you may possess bearing upon the great events of the revolution. These, together with the principles with wch. they are connected, ought, in my mind, to be at all times thrown into prominent view. Time and success has covered them with a sacred worth. They may, if I may be allowed the expression, be called the religion of a republican’s politics—prejudice, equally with reason, has consecrated them in the hearts of our countrymen.
               As it is principally during the summer that I find time for conducting political discussion—the debates occupying actively the winter—I should be happy in any papers of the nature referred to—
               With sentiments of unfeigned personal as well as political respect I am yr. ob. servt.
               
                  
                     Saml. H. Smith
                  
               
            